EXECUTION VERSION


PARTICIPATION AGREEMENT


This PARTICIPATION AGREEMENT (this “Agreement”) dated effective February 1, 2011
(the “Effective Date”), is among AMERICAN EAGLE ENERGY INC., a Nevada
corporation (“AEE”), BIG SKY OPERATING LLC, a Montana limited liability company
(“BSO”), and FX PRODUCING COMPANY, INC., a Nevada corporation (“FXP”).  AEE, BSO
and FXP may be referred to individually as a “Party,” and collectively as the
“Parties.”
 
RECITALS
 
A.           Each of the Parties hold or will hold certain leasehold rights
within the Project Area (as hereinafter defined); and
 
B.           Each Party desires to convey undivided interests in certain of its
rights and obligations to the other Parties such that each Party owns 33 1/3% of
all of the Parties’ collective leasehold and other rights in the Project Area.
 
AGREEMENT
 
In consideration of the mutual promises, conditions and agreements herein
contained, the sufficiency of which are hereby acknowledged, the Parties agree
as follows:
 
ARTICLE I
DEFINITIONS
 
1.1          Defined Terms and References.  The terms “Agreement,” “BSO,” “FXP,”
“Effective Date,” “AEE,” “Party” and “Parties” shall have the meaning assigned
thereto above, and the following terms shall have the following meanings:
 
“Acquired Interests” has the meaning assigned thereto in Section 3.1.
 
“Acquiring Party” has the meaning assigned thereto in Section 3.1.
 
“Acquisition Costs” has the meaning assigned thereto in Subsection 3.3.
 
“AEE Leases” means all oil, gas and mineral leases within the Project Area in
which AEE owns an interest immediately prior to the Effective Date and set forth
in Part 1 of Schedule I.
 
“AEE Reserved Override” means a Reserved Override reserved by AEE from the AEE
Leases.
 
“Affiliate” means, with respect to a Party, any Person that directly or
indirectly, through one or more intermediaries controls, is controlled by, or is
under common control with such Party.  “Control” means the possession, directly
or indirectly, of the power to direct the management and policies of a Person
whether by ownership of voting securities, contract or otherwise.  With respect
to a corporation, partnership, limited liability company, manager of a limited
liability company or general partner of a limited partnership, control is
conclusively deemed to exist where a person owns directly or indirectly fifty
percent (50%) or more of the voting rights in such corporation, partnership,
limited liability company or general partner.
 
 
 

--------------------------------------------------------------------------------

 
 
“Americana Leases” means all oil, gas and mineral leases within the Project Area
which were acquired by any Party pursuant to that certain Lease Acquisition
Agreement, dated as of January 31, 2011, among AEE, BSO, FXP and Americana
Exploration LLC, which are set forth in Part 4 of Schedule 1.
 
“AMI” has the meaning assigned thereto in Section 3.1.
 
“AMI Share” has the meaning assigned thereto in Section 3.2.
 
“Assignment” means the form of assignment, cross-assignment, bill of sale and
conveyance attached hereto as Exhibit B.
 
“Blackfeet Leases” means the FXP Leases with the Blackfeet Tribe as lessor.
 
“Blackfeet Tribe” means the Blackfeet Tribe of the Blackfeet Indian Reservation,
a federal chartered corporation of the Blackfeet Reservation, State of Montana.
 
“BSO Leases” means all oil, gas and mineral leases within the Project Area in
which BSO (x) owns an interest immediately prior to the Effective Date, or (y)
has acquired prior to the Closing Date, and, in each case set forth in Part 2 of
Schedule I; provided that the BSO Leases shall not include (i) the AEE Leases,
(ii) the FXP Leases or (iii) any lease or other interest acquired by BSO
pursuant to that certain Farmout Agreement, effective January 26, 2011, among
BSO, Somont Oil Company, Inc., Ferdig Oil Company, Inc. and Aladdin Oil Company,
Inc.
 
“BSO Reserved Override” means a Reserved Override reserved by BSO from the BSO
Leases.
 
“Business Day” means any day other than a Saturday, Sunday, or a day on which
the United States Postal Service is not scheduled to deliver ordinary first
class mail; and “day,” without further designation, means a calendar day.
 
 “Claims” means all liabilities, penalties, fines, obligations, judgments,
claims, governmental actions, causes of action, demands, administrative
proceedings, suits and other legal proceedings, together with any fees and
expenses associated therewith (including costs of investigation, attorney’s
fees, and expert’s fees and expenses).
 
“Closing Date” means the date on which all Parties have executed this Agreement.
 
“Confidential Information” shall have the meaning assigned thereto in Section
8.1.
 
“Existing Burdens” means all existing and valid non-cost bearing burdens in
effect immediately prior to the Effective Date affecting the Leases including
the landowner’s or lessor’s royalty, overriding royalties, net profits
interests, production payments, and any other charges or existing non-cost
bearing burdens of a similar nature applicable thereto, but excluding the AEE
Reserved Override, the BSO Reserved Override and the FXP Reserved Override.
 
 
2

--------------------------------------------------------------------------------

 
 
“FXP Leases” means all oil, gas and mineral leases within the Project Area in
which FXP owns an interest immediately prior to the Effective Date and set forth
in Part 3 of Schedule I.
 
“FXP Reserved Assets” means (i) the FXP Reserved Override; and (ii) the FXP
Leases insofar and only insofar as they relate to depths from the surface of the
earth to the stratigraphic equivalent of 3,332 feet below the surface of the
earth as found in the 27-W5 Well (API 25-035-05388), located in Section 11 of T.
32 N., R. 6 W., 6th P.M.
 
“FXP Reserved Override” means a Reserved Override reserved by FXP from the FXP
Leases.
 
“Leases” means the AEE Leases, the BSO Leases, the FXP Leases and the Americana
Leases.
 
“Material Contracts” means those agreements set forth on Schedule II.
 
“Non-Acquiring Party” has the meaning assigned thereto in Section 3.1.
 
“Notice of Acquisition” has the meaning assigned thereto in Subsection 3.3(a).
 
“Notice of Election” has the meaning assigned thereto in Section 3.4.
 
“Oil and Gas Interests” means any nature of interest in oil and gas rights,
including a mineral interest, royalty interest, overriding royalty interest,
leasehold interest or related personal property interest, or any combination
thereof.
 
“Operating Agreement” means that certain 1989 AAPL Model Form Operating
Agreement in the form of Exhibit C, covering the Project Area.
 
“Operator” means FX Drilling, Inc., a Nevada corporation.
 
“Person” means any individual, governmental agency, corporation, limited
liability company, partnership, joint venture, trust, estate, unincorporated
organization, or other entity or organization.
 
“Post-Closing Amounts” means those amounts set forth in Part 1 of Schedule III.
 
“Project Area” means those lands located within the area described in Exhibit A,
and includes those lands covered by the Leases set forth in Schedule I.
 
“Property Expenses” means all capital expenses, lease rentals, bonuses and
shut-in payments, geological, geophysical and any other exploration or
development expenditures, including those expenditures chargeable under
applicable operating agreements, or other agreements consistent with the
standards established by COPAS.
 
“Proportionate Share” means 33 1/3% for each Party.
 
“Reserved Assets” means the FXP Reserved Assets, the AEE Reserved Override and
the BSO Reserved Override.
 
 
3

--------------------------------------------------------------------------------

 
  
“Reserved Override” means an overriding royalty interest, reserved on the
Effective Date, in all oil, gas and related hydrocarbons produced, saved and
sold from the Lands under and pursuant to the Leases equal to the difference
between 20% and the Existing Burdens with respect to all oil, gas and related
hydrocarbons produced saved and sold from all depths under and pursuant to the
Leases, and if the Existing Burdens equal or exceed 20%, such Reserved Override
shall be zero; provided that (i) if the interest of a Party in the leasehold
estate created by any Lease is less than the entire leasehold estate in any
tract (or formation or zone) of Land covered by said Lease, then the Reserved
Override in that tract (or formation or zone) of Land shall be reduced in the
proportion that the interest of such Party in that leasehold estate bears to the
entire leasehold estate; (ii) if any Lease does not cover the entire oil and gas
mineral fee estate in and under any tract (or formation or zone) of Land that it
purports to cover, then the Reserved Override in that tract (or formation or
zone) of Land shall be reduced in the proportion that the interest in the oil
and gas mineral fee estate therein covered by said Lease bears to the entire and
undivided oil and gas mineral fee estate therein; (iii) the Reserved Override
shall be treated, computed, calculated and paid or delivered to the reserving
Party in a same manner and under the same terms and conditions as the royalties
reserved to the lessors under the Leases; and (iv) the Parties shall have the
right and power at any time and from time to time to pool or unitize the Leases
and the Lands, or any portion thereof, with other leases and land into voluntary
units or into units established by any governmental authority having
jurisdiction; and, if the Leases or the Lands, or any portion thereof, are so
pooled or unitized, then the Reserved Override insofar as it relates to said
Leases and said Lands shall be reduced in the proportion that the acreage
burdened by said Reserved Override bears to the total acreage included within
the pooled or unitized area.
 
“Special Warranty” means a warranty of title whereby the assignor agrees to
warrant and forever defend the title of the assignee against all defects,
encumbrances, liens, security interests and Claims created by, through or under
the assignor, but not otherwise; provided that the assignee shall, to the extent
permitted by applicable law, be subrogated to the assignor’s rights in and to
prior warranties of title and covenants and shall assign to assignee, its
successors and assigns, to the extent so transferable, the benefit of and the
right to enforce the covenants, representations and warranties, if any, that
assignor is entitled to enforce.
 
“Working Interest” means the lessee’s interest under a Lease, being the right to
operate such lease (including the right to drill and produce oil, gas and other
minerals thereunder) and the obligation to bear the cost of such operations.
 
1.2          Miscellaneous.  In this Agreement, unless the context or an express
provision otherwise requires:
 
(a)           Headings and underlining are for convenience only and shall not
affect the interpretation of this Agreement.
 
(b)           Words importing the singular include the plural and vice versa,
unless the context otherwise requires.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           All references to Exhibits, Schedules, Articles, Sections,
Subsections and other subdivisions refer to the Exhibits, Schedules, Articles,
Sections, Subsections and other subdivisions of this Agreement unless expressly
provided otherwise; the words “this Agreement,” “herein,” “hereby,” “hereunder”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited; and the phrases “this
Article,” “this Section” and “this Subsection” and similar phrases refer only to
the Article, Section or Subsection hereof in which the phrase occurs.
 
(d)           All Schedules and Exhibits attached to or referred in this
Agreement are incorporated into this Agreement for all purposes.  Reference to
this “Agreement” includes all Schedules and Exhibits to this Agreement.
 
(e)           Pronouns in masculine, feminine and neuter gender shall be
construed to include any other gender.
 
(f)           The word “or” is not exclusive, and the word “including” (in its
various forms) means “including without limitation.”
 
(g)           In the event an ambiguity or question of intent or interpretation
under this Agreement arises, this Agreement shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring any Party as a result of the authorship or drafting of
any provision of this Agreement.
 
(i)           The term “to the best knowledge” of a Party shall mean, wherever
used in this Agreement, the actual knowledge of any officer, senior manager or
member of that Party.
 
ARTICLE II
CLOSING
 
2.1           Assignment. Concurrently with the execution of this Agreement, the
Parties shall execute and deliver the Assignment, pursuant to which each Party
shall assign, cross-assign and convey that portion of its interests in the
Project Area such that (a) each Party shall own 33 1/3% of the collective
interests of the Parties in the Project Area, (b) each of AEE and BSO shall own
an undivided 50% of the AEE Reserved Override, and (c) each of AEE and BSO shall
own an undivided 50% of the BSO Reserved Override; provided that the Assignment
shall not convey the Americana Leases or the Reserved Assets, except as provided
in subsections (b) and (c) of this Section 2.1; provided further, that the
Assignment shall not convey the Blackfeet Leases, which shall be conveyed
pursuant to Article VII.
 
2.2           Operating Agreement. Concurrently with the execution of this
Agreement, the Parties shall execute and deliver the Operating Agreement.  In
the event of conflict between the provisions of this Agreement and the Operating
Agreement, the provisions of the Operating Agreement shall control.
 
2.3           Affidavit of Non-Foreign Status.  Concurrently with the execution
of this Agreement, each Party shall deliver to each other party an affidavit of
non-foreign status and no requirement for withholding under Section 1445 of the
Internal Revenue Code of 1986, as amended.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE III
AREA OF MUTUAL INTEREST
 
3.1         Rights in AMI.  An area of mutual interest covering the Project Area
is hereby established (“AMI”), effective as of the Effective Date, and depicted
on Exhibit A.  The term of the AMI shall be for a period of five (5) years
commencing the Effective Date (the “AMI Term”).  If either AEE (or any of its
Affiliates), BSO (or any of its Affiliates) or FXP (or any of its Affiliates)
(any such party, an “Acquiring Party”), acquires or agrees to acquire any Oil
and Gas Interests (other than the BSO Leases) within the AMI (“Acquired
Interests”) during the AMI Term, such Acquiring Party shall offer the other
Parties (the “Non-Acquiring Parties”) their respective AMI Share (as defined in
Section 3.2) of the Acquired Interests.  If any transaction contains Oil and Gas
Interests that are both within and outside of the AMI, only Oil and Gas
Interests subject to the transaction that are within the AMI shall be Acquired
Interests and the purchase price for the Acquired Interests shall be the
percentage of the total purchase price for the transaction equal to the
percentage of the total Oil and Gas Interests acquired that are within the AMI,
on a net acre basis.
 
3.2         AMI Share.  Each Party shall have a 33 1/3% interest (the “AMI
Share”) in any Acquired Interest for which all Parties have elected to
participate.
 
3.3         Notice of Acquisition.  Within twenty (20) days after an Acquiring
Party acquires or agrees to acquire the Acquired Interests, the Acquiring Party
shall provide the Non-Acquiring Parties with written notice thereof (a “Notice
of Acquisition”).  Simultaneous with such written notice, the Acquiring Party
also shall make available in its offices, during normal business hours, to the
Non-Acquiring Parties for their examination all information in the possession of
the Acquiring Party regarding such Acquired Interests located within the Project
Area, including acquisition and brokerages costs and expenses (“Acquisition
Costs”), and all title, brokerage, surveying, geological, and geophysical
information and data.
 
3.4         Election to Acquire Interests.  Within twenty (20) days after
receipt of a Notice of Acquisition from the Acquiring Party, each Non-Acquiring
Party shall notify the Acquiring Party in writing (a “Notice of Election”)
whether or not it elects to exercise its option to acquire its AMI Share of such
Acquired Interests.  Any such election must be as to all of the Acquired
Interests.  If a Non-Acquiring Party (a) notifies the Acquiring Party that it
elects not to acquire its AMI Share of such Acquired Interests, or (b) fails to
so notify the Acquiring Party in writing within said 20-day period as to whether
or not it elects to acquire its AMI Share of such Acquired Interests, then it
shall be deemed that such Non-Acquiring Party elected not to exercise its option
to participate in such Acquired Interests.
 
3.5         Assignments.
 
(a)           If both Non-Acquiring Parties elect to acquire their AMI Share of
the Acquired Interests pursuant to Section 3.4, the Acquiring Party shall,
within thirty (30) days after receipt of the second Notice of Election, execute
and deliver to each Non-Acquiring Party an assignment transferring and assigning
to each Non-Acquiring Party its AMI Share in such Acquired Interests.  Any such
assignments shall be effective as of the date the Acquired Interests are
effectively acquired by the Acquiring Party, shall contain a Special Warranty
and shall be subject to any applicable Material Contracts and any other
contracts binding on such Acquired Interests, if any. Simultaneous with the
receipt of such assignment, each such Non-Acquiring Party shall pay or
reimburse, as appropriate, the Acquiring Party for such Non-Acquiring Party’s
pro rata share of the Acquisition Costs attributable to the Acquired Interests
assigned to such Non-Acquiring Party.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)            If any Non-Acquiring Party elects not to acquire an Acquired
Interest, or is deemed to have elected not to acquire an Acquired Interest, such
Acquired Interest shall be excluded from the terms of this Agreement and the
terms of the Operating Agreement, and each of the Acquiring Party and the
Non-Acquiring Party, if any, that elected to acquire such Acquired Interest
shall own such Acquired Interest in equal percentages.  Within thirty (30) days
after any Non-Acquiring Party electing not to acquire an Acquired Interest, or
being deemed to have elected not to acquire an Acquired Interest, the Acquiring
Party shall execute and deliver to each Non-Acquiring Party that did elect to
acquire such Acquired Interest an assignment transferring and assigning to each
such Non-Acquiring Party its AMI Share, proportionately increased to account for
the absence of any Non-Acquiring Party that elected not to acquire such Acquired
Interest, in such Acquired Interest.  Any such assignments shall be effective as
of the date the Acquired Interests are effectively acquired by the Acquiring
Party, shall contain a Special Warranty and shall be subject to any applicable
Material Contracts and any other contracts binding on such Acquired Interests,
if any. Simultaneous with the receipt of such assignment, each such
Non-Acquiring Party shall pay or reimburse, as appropriate, the Acquiring Party
for such Non-Acquiring Party’s pro rata share of the Acquisition Costs
attributable to the Acquired Interests assigned to such Non-Acquiring Party.
 
3.6           No Reservations.  Assignments of Oil and Gas Interests by an
Acquiring Party to a Non-Acquiring Party shall be made without reservation to
the assignor of any overriding royalty, net profits interest, production payment
or any other similar burden or encumbrance, but shall be subject to all
applicable contracts and agreements burdening the Acquired Interests immediately
before the Acquiring Party acquired such Acquired Interests and, if applicable,
the Material Contracts and any other contracts binding on such Acquired
Interests, if any.
 
3.7           Compliance by Affiliates.  Each Party shall use its best efforts
to have its Affiliates comply with the provisions of this Article III; and each
Party shall indemnify the other Parties for any failure by its Affiliates to so
comply.
 
3.8           Elections.  Prior to making assignments to a Non-Acquiring Party,
the Acquiring Party (after consultation with the Non-Acquiring Parties) shall be
entitled to make all elections with respect to the Acquired Interests, including
whether to participate, or not to participate, in any proposed operation, and
shall pay all costs and expenses associated therewith (for which the Acquiring
Party shall be reimbursed by the Non-Acquiring Parties as provided in Section
3.5).
 
ARTICLE IV
RESERVATIONS; REPRESENTATION OF INTERESTS
 
4.1           Reservations.  All assignments of Oil and Gas Interests pursuant
to Article II shall be made without any additional reservation by the assigning
Party of overriding royalty, net profits interest, production payment or any
other similar burdens or encumbrances, other than those shown of record on the
Effective Date, and, (a) with respect to the AEE Leases, the AEE Reserved
Override, (b) with respect to the BSO Leases, the BSO Reserved Override, and (c)
with respect to the FXP Leases, the FXP Reserved Override.
 
 
7

--------------------------------------------------------------------------------

 
 
4.2           Represented Interests.  Each Party represents and warrants that,
in all material respects: (a) the Oil and Gas Interests currently owned by such
Party in the Project Area are set forth and described in Schedule I; (b) such
party owns the Working Interest in the net acres (shown under column heading
“Net Acres”) set forth in Schedule I and the net revenue interest (under column
heading “NRI”) related thereto as shown in Schedule I; (c) the Oil and Gas
Interests described in Schedule I entitle such Party to receive a decimal or
percentage share of the oil, gas and other hydrocarbons produced from, or
allocated to, such Oil and Gas Interests equal to not materially less than the
decimal or percentage share set forth for such interest in Schedule I; (d) the
Oil and Gas Interests described in Schedule I obligate such Party to bear a
decimal or percentage share of the cost of operation of such Oil and Gas
Interests equal to not materially more than the decimal or percentage share set
forth in Schedule I without a corresponding increase in the net revenue
interest; (e) the above-described shares of production (clause (c) hereof) which
such Party is entitled to receive, and shares of expenses (clause (d) hereof)
which such Party is obligated to bear are not and will not be subject to change
in any material respect (other than changes that arise pursuant to non-consent
provisions of operating agreements in connection with operations hereafter
proposed), except, and only to the extent that, such changes are reflected in
Schedule I or in the Material Contracts; and (f) such Party will be able to
convey to the other Parties record title to the undivided interests in the
Leases (other than the Blackfeet Leases) owned by such Party in accordance with
the terms and conditions of this Agreement.  The representations and warranties
set forth in this Section 4.2 shall survive for a period of one (1) year after
the execution of this Agreement.
 
ARTICLE V
PROJECT AREA OPERATIONS
 
5.1           Operating Agreement.  Concurrently with the execution of this
Agreement, each Party shall execute and deliver the Operating Agreement.
 
5.2           Governing Agreements.  Except as otherwise expressly set forth
herein, the development and maintenance of the Project Area, as between the
Parties, shall be governed by this Agreement, the Leases, the Operating
Agreement, and the Material Contracts.  
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
6.1           Representations and Warranties by BSO.  Without limitation of any
other representations, warranties and covenants in this Agreement, BSO
represents and warrants to the other Parties that, as of the Effective Date:
 
(a)            BSO is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Montana.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           BSO has the limited liability company power and authority to carry
on its business as presently conducted, to enter into this Agreement and to
perform its obligations under this Agreement.
 
(c)            Execution and delivery of this Agreement, consummation of the
transactions contemplated by this Agreement, and performance of all obligations
under this Agreement (i) have been authorized by all necessary limited liability
company action on the part of BSO, (ii) will not violate or constitute a default
under any agreement or instrument by which BSO or the BSO Leases are bound; and
(iii) will not, to the best knowledge of BSO, violate or constitute a default
under any judgment, order, decree, law, rule or regulation by which BSO or the
BSO Leases are bound.
 
(d)            This Agreement is a binding obligation of BSO, enforceable
against BSO according to its terms, subject to laws and equitable principles
affecting the rights of creditors generally.
 
(e)            No suit, claim, demand, or investigation is pending or, to the
best knowledge of BSO, threatened, against BSO that would impair BSO’s title to
the BSO Leases or its interests in the Project Area or adversely affect the
value, operation, or development thereof.  There are no bankruptcy or
reorganization proceedings pending or, to the best knowledge of BSO, threatened
against BSO.
 
(f)             To the best knowledge of BSO, BSO is not in breach of any
obligation, or would be in breach with the passage of time or the giving of
notice, that might adversely affect to a material extent the ownership,
operation or value of the BSO Leases.
 
(g)            There are no material agreements binding on BSO relating to the
BSO Leases or any of the Project Area, or any wells located or to be located
thereon, except for the Material Contracts which have been provided to the other
Parties.
 
(h)            BSO has not received a written notice of any request or demand
for payments, adjustments of payments or performance pursuant to obligations
under the BSO Leases that is still outstanding.  BSO has not received a written
notice of default with respect to the payment or calculation of rentals that has
not been cured. The BSO Leases are in full force and effect, are valid and
subsisting, cover the entire estates they purport to cover and, except as
previously disclosed in writing to the Parties, contain no express provisions
that require the drilling of additional wells or other material development
operations in order to earn or to continue to hold all or any portion of the BSO
Leases, and all bonus, rentals, royalties and other payments under the BSO
Leases that have become due and payable have been properly and timely paid.
 
(i)             None of the BSO Leases are subject to any preferential rights to
purchase.
 
(j)             No portion of the BSO Leases or any wells thereon or anticipated
to be drilled thereon, (i) has been contributed to or is currently held by a tax
partnership, (ii) is subject to any form of agreement deemed by any state or
federal law, rule or regulation to be or to have created a tax partnership, or
(iii) otherwise constitutes “partnership property” (as that term is used in
Subchapter K, Chapter 1, Subtitle A of the Internal Revenue Code) of a tax
partnership.
 
 
9

--------------------------------------------------------------------------------

 
 
(k)            Other than the BSO Reserved Override, neither BSO nor any Person
acting at BSO’s direction has assigned away or encumbered any of BSO’s interest
in any of the BSO Leases.
 
(l)             To the best knowledge of BSO, BSO has provided the other Parties
with access to all material information in its possession concerning BSO’s Oil
and Gas Interests in the Project Area that would be necessary to make the
representations made by BSO in this Section 6.1 not misleading.
 
6.2           Representations and Warranties by FXP.  Without limitation of any
other representations, warranties and covenants in this Agreement, FXP
represents and warrants to the other Parties that, as of the Effective Date:
 
(a)            FXP is a Nevada corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada, and is duly qualified as
a foreign corporation in Montana.
 
(b)            FXP has the corporate power and authority to carry on its
business as presently conducted, to enter into this Agreement and to perform its
obligations under this Agreement.
 
(c)            Execution and delivery of this Agreement, consummation of the
transactions contemplated by this Agreement, and performance of all obligations
under this Agreement (i) have been authorized by all necessary corporate action
on the part of FXP, (ii) will not violate or constitute a default under any
agreement or instrument by which FXP or the FXP Leases are bound; and (iii) will
not, to the best knowledge of FXP, violate or constitute a default under any
judgment, order, decree, law, rule or regulation by which FXP or the FXP Leases
are bound.
 
(d)            This Agreement is a binding obligation of FXP, enforceable
against FXP according to its terms, subject to laws and equitable principles
affecting the rights of creditors generally.
 
(e)            No suit, claim, demand, or investigation is pending or, to the
best knowledge of FXP, threatened, against FXP that would impair FXP’s title to
the FXP Leases or its interests in the Project Area or adversely affect the
value, operation, or development thereof.  There are no bankruptcy or
reorganization proceedings pending or, to the best knowledge of FXP, threatened
against FXP.
 
(f)             To the best knowledge of FXP, FXP is not in breach of any
obligation, or would be in breach with the passage of time or the giving of
notice, that might adversely affect to a material extent the ownership,
operation or value of the FXP Leases.
 
(g)            There are no material agreements binding on FXP relating to the
FXP Leases or any of the Project Area, or any wells located or to be located
thereon, except for the Material Contracts which have been provided to the
Parties.
 
 
10

--------------------------------------------------------------------------------

 

(h)            FXP has not received a written notice of any request or demand
for payments, adjustments of payments or performance pursuant to obligations
under the FXP Leases that is still outstanding.  FXP has not received a written
notice of default with respect to the payment or calculation of rentals that has
not been cured. The FXP Leases are in full force and effect, are valid and
subsisting, cover the entire estates they purport to cover and, except as
previously disclosed in writing to the Parties, contain no express provisions
that require the drilling of additional wells or other material development
operations in order to earn or to continue to hold all or any portion of the FXP
Leases, and all bonus, rentals, royalties and other payments under the FXP
Leases that have become due and payable have been properly and timely paid.
 
(i)             None of the FXP Leases are subject to any preferential rights to
purchase.
 
(j)             No portion of the FXP Leases or any wells thereon or anticipated
to be drilled thereon, (i) has been contributed to or is currently held by a tax
partnership, (ii) is subject to any form of agreement deemed by any state or
federal law, rule or regulation to be or to have created a tax partnership, or
(iii) otherwise constitutes “partnership property” (as that term is used in
Subchapter K, Chapter 1, Subtitle A of the Internal Revenue Code) of a tax
partnership.
 
(k)            Other than the FXP Reserved Override, neither FXP nor any Person
acting at FXP’s direction has assigned away or encumbered any of FXP’s interest
in any of the FXP Leases.
 
(l)             To the best knowledge of FXP, FXP has provided the Parties with
access to all material information in its possession concerning FXP’s Oil and
Gas Interests in the Project Area that would be necessary to make the
representations made by FXP in this Section 6.2 not misleading.
 
6.3           Representations and Warranties by AEE.  Without limitation of any
other representations, warranties and covenants in this Agreement, AEE
represents and warrants to the other Parties that, as of the Effective Date:
 
(a)            AEE is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, and is duly qualified as a
foreign corporation in Montana.
 
(b)            AEE has the corporate power and authority to carry on its
business as presently conducted, to enter into this Agreement and to perform its
obligations under this Agreement.
 
(c)            Execution and delivery of this Agreement, consummation of the
transactions contemplated by this Agreement, and performance of all obligations
under this Agreement (i) have been authorized by all necessary corporate action
on the part of AEE, (ii) will not violate or constitute a default under any
agreement or instrument by which AEE is bound, and (iii) will not, to the best
knowledge of AEE, violate or constitute a default under any judgment, order,
decree, law, rule or regulation by which AEE is bound.
 
(d)            This Agreement is a binding obligation of AEE enforceable against
AEE according to its terms, subject to laws and equitable principles affecting
the rights of creditors generally.
 
(e)            No suit, claim, demand, or investigation is pending or, to the
best knowledge of AEE, threatened, against AEE that would impair AEE’s title to
the AEE Leases or its interests in the Project Area or adversely affect the
value, operation, or development thereof.  There are no bankruptcy or
reorganization proceedings pending or, to the best knowledge of AEE, threatened
against AEE.
 
 
11

--------------------------------------------------------------------------------

 
 
(f)             To the best knowledge of AEE, AEE is not in breach of any
obligation, or would be in breach with the passage of time or the giving of
notice, that might adversely affect to a material extent the ownership,
operation or value of the AEE Leases.
 
(g)            There are no material agreements binding on AEE relating to the
AEE Leases or any of the Project Area, or any wells located or to be located
thereon, except for the Material Contracts which have been provided the Parties.
 
(h)            AEE has not received a written notice of any request or demand
for payments, adjustments of payments or performance pursuant to obligations
under the AEE Leases that is still outstanding.  AEE has not received a written
notice of default with respect to the payment or calculation of rentals that has
not been cured. The AEE Leases are in full force and effect, are valid and
subsisting, cover the entire estates they purport to cover and, except as
previously disclosed in writing to the Parties, contain no express provisions
that require the drilling of additional wells or other material development
operations in order to earn or to continue to hold all or any portion of the AEE
Leases, and all bonus, rentals, royalties and other payments under the AEE
Leases that have become due and payable have been properly and timely paid.
 
(i)             None of the AEE Leases are subject to any preferential rights to
purchase.
 
(j)             No portion of the AEE Leases or any wells thereon or anticipated
to be drilled thereon, (i) has been contributed to or is currently held by a tax
partnership, (ii) is subject to any form of agreement deemed by any state or
federal law, rule or regulation to be or to have created a tax partnership, or
(iii) otherwise constitutes “partnership property” (as that term is used in
Subchapter K, Chapter 1, Subtitle A of the Internal Revenue Code) of a tax
partnership.
 
(k)            Other than the AEE Reserved Override, neither AEE nor any Person
acting at AEE’s direction has assigned away or encumbered any of AEE’s interest
in any of the AEE Leases.
 
(l)             To the best knowledge of AEE, AEE has provided the Parties with
access to all material information that would be necessary for AEE to disclose
to make the representations made by AEE in this Section 6.3 not misleading.
 
6.4           Broker’s Fees.  Each Party represents and warrants to the others
that it has not incurred any liability for brokerage fees, finder’s fees,
agent’s commissions, or other similar forms of compensation in connection with
or in any way related to the transactions contemplated by this Agreement.  Each
Party agrees to indemnify, defend and hold the others and their related persons
harmless from and against any claim or demand for any commission, fee or other
compensation by any broker, finder, agent or similar intermediary claiming to
have been employed by or on behalf of the indemnifying Party, and to bear the
cost of attorneys’ fees and expenses incurred in defending against any such
claim.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE VII
COVENANTS
 
7.1           Sales and Use Taxes and Recording.  The Parties believe that any
assignment of Oil and Gas Interests granted under this Agreement will be exempt
from all transfer, sales, and use taxes.  If any such assignment is not exempt,
each Party shall pay its Proportionate Share of all applicable transfer, sales,
and use taxes occasioned thereby.  In addition, each Party shall pay its
Proportionate Share of all documentary, filing, and recording fees required in
connection with the filing and recording of any assignment made pursuant to the
terms of this Agreement.
 
7.2           Blackfeet Leases.
 
(a)            FXP shall use its best efforts to obtain, as soon as possible and
in no event later than September 1, 2011, consent from the Blackfeet Tribe to
the assignment of the Blackfeet Leases to AEE and BSO pursuant to the terms of
this Agreement.
 
(b)            Immediately upon receipt of consent from the Blackfeet Tribe to
the assignment of the Blackfeet Leases, FXP shall execute, acknowledge and
deliver to each of AEE and BSO an assignment, bill of sale and conveyance, which
assignments shall (i) convey to each of AEE and BSO an undivided 33 1/3% of the
Blackfeet Leases, (ii) contain a Special Warranty, and (iii) reserve and except
the FXP Reserved Assets.
 
(c)            In the event that FXP is unable to obtain consent from the
Blackfeet Tribe to the assignment of the Blackfeet Leases on or prior to
September 1, 2011, the Parties shall work together in good faith to enter into a
contractual arrangement regarding the ownership of the Blackfeet Leases that is
consistent with the terms of this Agreement.  If the Parties cannot agree upon
such an arrangement by September 30, 2011, the dispute shall be sent to
arbitration pursuant to Section 9.6.
 
7.3           Post-Closing Amounts.
 
(a)            On or prior to July 1, 2011, each Party shall deliver the
Post-Closing Amounts as set forth in Part 1 of Schedule III by wire transfer
pursuant to the wire instructions set forth in Part 2 of Schedule III, which
Post-Closing Amounts represent each Party’s allocated share of all costs,
including acquisition costs and Property Expenses, incurred by any Party in
connection with the Leases and Project Area during the period between the
Effective Date and the execution of this Agreement; provided that, for purposes
of this Section 7.3, FXP shall be deemed to have acquired the FXP Leases after
the Effective Date for a purchase price of $60.00 per net mineral acre.
 
(b)            Each Party hereby acknowledges and agrees that prior to the date
hereof it has been provided all necessary supporting information related to the
Post-Closing Amounts.
 
7.4           Americana Leases Reserved Override. FXP shall, upon written
request by AEE and BSO, execute, acknowledge and deliver to each of AEE and BSO
an assignment, bill of sale and conveyance, which assignments shall (i) convey
to each of AEE and BSO an undivided 50% of a Reserved Override burdening all of
FXP’s right, title and interest in the Americana Leases (ii) contain a Special
Warranty.
 
 
13

--------------------------------------------------------------------------------

 
  
7.5           Further Assurances.  The Parties agree to execute, acknowledge and
deliver, or cause to be executed, acknowledge and delivered, such instruments
and take other action as may be necessary or advisable to carry out the intent
and purposes of this Agreement.
 
ARTICLE VIII
CONFIDENTIALITY
 
8.1           Confidential Information.  A Party shall not disclose to any
Person information concerning the content of this Agreement, or any information
of the other Party or its business and affairs that is disclosed or otherwise
acquired as a consequence of this Agreement (collectively, “Confidential
Information”), provided that a Party may disclose Confidential Information if:
 
(a)           such disclosure is to:
 
(i)           a Party’s, or its Affiliate’s, officers, managers, agents,
employees or legal, technical or financial consultants who have a bona fide need
to have access thereto to carry on the purposes of this Agreement and who have
been advised of, and have agreed to be bound by, the restrictions on disclosure
and use contained herein,
 
(ii)           a lender, a potential lender, an investor or a potential investor
in a Party who agrees in writing enforceable by the Parties to keep the same
confidential in accordance with the terms of this Agreement, or
 
(iii)           a prospective purchaser of all or a portion of a Party’s
interest in the Project Area, who have a bona fide need to know the same for the
purposes of evaluating the Project Area and who agree in writing enforceable by
the Parties to keep the same confidential in accordance with the terms of this
Agreement;
 
(b)           such disclosure is required to comply with any applicable law or
order, provided that the Party disclosing the Confidential Information must
first notify and consult with the other Party before making any such disclosure
and, in making such disclosure, such Party shall disclose only that portion
thereof required to be disclosed and shall take all reasonable efforts to
preserve the confidentiality thereof, including obtaining protective orders;
 
(c)            the other Party has given its prior written consent to the
disclosure; or
 
(d)           such disclosure is required for the purposes of a Party lawfully
exercising its rights pursuant to this Agreement.
 
“Confidential Information” shall not include information that can be shown by
written means to be in the public domain prior to disclosure to the other Party
or that lawfully enters the public domain through no violation of this
Agreement.
 
8.2           Use of Confidential Information.  Without the prior consent of the
Parties, a Party may use the Confidential Information only for the purposes of
this Agreement and not for any other purpose.
 
 
14

--------------------------------------------------------------------------------

 
 
8.3           Term.  The restrictions on disclosure and use of the Confidential
Information contained in Sections 8.1 and 8.2 of this Agreement shall terminate
1 year after the termination of the AMI; provided, the restrictions on such
disclosure and use shall not terminate with respect to any portion of the
Confidential Information that constitutes "trade secrets" under applicable law
for so long as such Confidential Information constitutes trade secrets; and,
provided further, that any such termination shall not terminate the other
rights, duties and obligations contained in this Agreement and shall not
restrict or otherwise limit any cause of action or claim arising from a breach
of or failure to perform any duty or obligation under Sections 8.1 and 8.2 prior
to such termination.  Nothing contained herein shall limit the Parties’ rights,
duties, obligations, powers and remedies under the Uniform Trade Secrets Act.
 
8.4           Publicity.  No public announcement with regard to this Agreement
shall be made without the consent of the Parties, which consent shall not be
unreasonably withheld; provided, however, that a Party may make a public
announcement without the consent of the other Party when it believes in good
faith that it is legally obligated to do so, including as may be required by
applicable laws or the applicable rules and regulations of any governmental
agency or stock exchange or listing agency.  In any event, the Party that wishes
to make the public announcement must first provide an advance copy of such
announcement to the other Party, who shall be provided a reasonable time to
provide comment thereto prior to the release of such announcement to the
public.  As used in the previous sentence, “a reasonable time” shall be no less
than 2 Business Days, unless the announcing Party is legally obligated to make
such announcement sooner, in which case the other Party shall be allowed a
reasonable time under the circumstances.  A Party’s failure to respond within
such applicable reasonable time period shall be deemed as the consent of such
Party to the proposed announcement.
 
ARTICLE IX
MISCELLANEOUS
 
9.1           Notices.  All notices and other communications under this
Agreement shall be in writing and delivered (a) personally, (b) by registered or
certified mail with postage prepaid, and return receipt requested, (c) by
commercial overnight courier service with charges prepaid, or (d) by facsimile
transmission, directed to the intended recipient as follows:
 
To AEE:
American Eagle Energy Inc.

27 North 27th Street, Suite 21G
Billings, Montana 59101
Phone:       (406) 294-9765
Fax:            (406) 294-9766
Attn:          Richard Findley

 
15

--------------------------------------------------------------------------------

 



To BSO:
Big Sky Operating LLC

P.O. Box 1996
Billings, Montana 59103
Phone:       (406) 248-4928
Fax:            (406) 248-9325
Attn:          Charles Robinson


To FXP:
FX Producing Company, Inc.

P.O. Box 449
Shelby, Montana 59474
Phone:       (406) 337-2050
Fax:            (406) 337-2061
Attn:          Andy Pierce


A notice or other communication shall be deemed delivered on the earlier to
occur of (i) its actual receipt, (ii) the fifth Business Day following its
deposit in registered or certified mail, with postage prepaid and return receipt
requested, (iii) the first Business Day following its deposit with a nationally
recognized commercial overnight courier service, with charges prepaid, or (iv)
the date it is sent by confirmed facsimile transmission (if sent before 4:00
p.m. local time of the receiving party on a Business Day) or the next Business
Day (if sent after 4:00 p.m. of such local time or sent on a day that is not a
Business Day).  Any Party may change the address to which notices and other
communications hereunder can be delivered by giving the other Party notice in
the manner herein set forth.
 
9.2           Expenses.  All fees, costs and expenses incurred by the Parties in
negotiating this Agreement and in consummating the transactions contemplated by
this Agreement shall be paid by the Party that incurred them.
 
9.3           Amendment.  The provisions of this Agreement may be altered,
amended or waived only by a written agreement executed by all Parties.  No
waiver of any provision of this Agreement shall be construed as a continuing
waiver of the provision.
 
9.4           Assignment. No Party may assign its rights, or delegate its duties
prior to termination without the prior written consent of the other Parties,
which consent shall not be unreasonably withheld; provided that any assignee
must assume the assignor’s obligations and liabilities under this Agreement, and
expressly agree to the terms of this Agreement.  Any Party may assign its Oil
and Gas Interests in the Project Area without the consent of the other Parties,
subject however to the Operating Agreement and any requirements contained
therein.  After any such assignment, the assigning Party shall continue to
remain obligated under this Agreement to the extent any provision hereof
survives termination of this Agreement, including the obligations under Article
III.
 
9.5           Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original and which, taken together, shall constitute the
same agreement.  Execution of this Agreement by the Parties may be evidenced by
facsimile or other electronic signatures with original signature pages to follow
in due course.
 
 
16

--------------------------------------------------------------------------------

 
 
9.6           Disputes.  Any dispute arising out of, relating to, or in
connection with this Agreement, or the breach thereof, shall be finally settled
through binding arbitration administered by the American Arbitration Association
(the “AAA”) under its Commercial Arbitration Rules (including the Large, Complex
Case Procedures) (the “Rules”), and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction. Any Party may
commence an arbitration by delivering to the other Parties written notice (the
“Arbitration Demand”), which shall set forth in reasonable detail the basis of
the dispute and include supporting documentation. The Parties shall use their
reasonable efforts in good faith to agree upon a single arbitrator to resolve
the dispute. If the Parties are unable to agree upon a mutually-acceptable
arbitrator on or before twenty (20) days after delivery of the Arbitration
Demand, then the AAA shall select an arbitrator. Any arbitrator appointed
hereunder shall be neutral and independent of the Parties, shall not have been
an officer, director, employee or attorney of any of the Parties or any of their
Affiliates, and shall have at least ten (10) years experience in the oil and gas
industry and formal education in accounting, petroleum engineering or law. The
arbitration shall take place in Denver, Colorado. The hearing shall be commenced
on or before one-hundred twenty days (120 days) after the selection of the
arbitrator(s). The Parties and the arbitrator shall proceed diligently and in
good faith so that the arbitration award shall be entered promptly. The decision
of the arbitrator shall be final, binding and non-appealable. The substantially
prevailing Party, as determined by the arbitrator, shall recover its reasonable,
costs, expenses and attorneys’ fees, as well as it share of the AAA’s and
arbitrator’s fees, from the opposing Party or Parties.
 
9.7           Governing Law.  Without regard to principles of conflicts of law,
this Agreement, and the transactions contemplated herein, shall be construed and
enforced in accordance with and governed by the laws of the State of Montana.
 
9.8           Entire Agreement.  This Agreement represents the entire
understanding between the Parties concerning the subject matter of this
Agreement.  This Agreement supersedes all negotiations, discussions,
representations, prior agreements and understandings, whether oral or written,
concerning the subject matter of this Agreement, including any and all letters
or expressions of intent between the Parties.
 
9.9           Parties in Interest.  This Agreement is binding upon and shall
inure to the benefit of the Parties and, except where prohibited, their
successors, legal representatives and assigns.  Unless expressly stated to the
contrary, no other Person is intended to have any benefits, rights or remedies
under this Agreement.
 
9.10         Severability. It is the intent of the Parties that the provisions
contained in this Agreement shall be severable.  Should any provisions, in whole
or in part, be held invalid as a matter of law, such holding shall not affect
the other portions of this Agreement, and such portions that are not invalid
shall be given effect without the invalid portion.
 
 
17

--------------------------------------------------------------------------------

 

9.11        Relationship of the Parties.  With respect to each Party’s
performance of any activities or operations described or contemplated to be
performed pursuant to this Agreement, such Party shall be responsible for
performing such activities or operations as an independent contractor and
neither the other Parties nor anyone contracted or employed by such other
Parties shall hold themselves out to be, or be deemed for any purpose to be, the
agent, servant or representative of the performing Party in the performance of
such operations or any part thereof, and such other Party shall have no
direction or control of the performing Party or its employees and agents except
in the results to be obtained.  It is not the intention of the Parties to
create, nor shall this Agreement be construed as creating, a mining or other
partnership, joint venture, agency relationship or association, or to render the
Parties liable as partners, co-venturers or principals.
 
9.12        Limitation of Remedies. No Party shall be liable to the other
Parties for consequential, incidental, punitive, exemplary, special or indirect
damages arising from the performance of this Agreement.  Save in the event of
fraud, no right of rescission shall be available to any Party by reason of any
provision of this Agreement or of any breach thereof.  The Parties intend that
the limitations under this Section 9.12 imposed on remedies and the measure of
damages be without regard to the cause or causes related thereto, including, the
negligence or strict liability of any party, whether such negligence be sole,
joint or concurrent, or active or passive.
 
[Signature Pages Follow]
 
 
18

--------------------------------------------------------------------------------

 

As evidence of the agreement set forth herein, the Parties have caused this
Agreement to be executed by their respective duly authorized representatives as
of the date first written above.
 
American Eagle Energy Inc.
   
By:
   
Name:
   
Title:
       
Big Sky Operating LLC
   
By:
   
Name:
   
Title:
       
FX Producing Company, Inc.
   
By:
   
Name:
   
Title:
   

  
[Signature Page to Participation Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

EXHIBIT A
 
PROJECT AREA AND AMI OUTLINE
 
Township 29 North through Township 37 North; Range 1 West through Range 10 West;
and
Township 29 North through Township 37 North; Range 1 East through Range 5 East.


Excluding and Excepting:


Township 31 North through Township 23 North; Range 2 East through Range 3 East;
and
the South ½ of Township 35 North; Range 2 East through Range 3 East.
 
 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF
 
ASSIGNMENT, CROSS-ASSIGNMENT, BILL OF SALE AND CONVEYANCE


THIS ASSIGNMENT, CROSS-ASSIGNMENT, BILL OF SALE AND CONVEYANCE (this
“Assignment”), dated effective February 1, 2011 at 7:00 a.m. local time where
the Assets are located (the “Effective Time”), is among AMERICAN EAGLE ENERGY
INC., a Nevada corporation (“AEE”), BIG SKY OPERATING LLC, a Montana limited
liability company (“BSO”), and FX PRODUCING COMPANY, INC., a Nevada corporation
(“FXP”).  AEE, BSO and FXP may be referred to individually as a “Party,” and
collectively as the “Parties.”


For $100.00 and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, (i) each Party hereby sells,
assigns, transfers, grants, bargains and conveys to the other Parties an
undivided interest in all of such Party’s right, title and interest in and to
the Assets, as defined below, such that, after giving effect to such assignment,
each Party shall own an undivided 33 1/3% of the Assets; (ii) AEE hereby sells,
assigns, transfers, grants, bargains and conveys to BSO an undivided 50%
interest in the AEE Reserved Override; and (iii) BSO hereby sells, assigns,
transfers, grants, bargains and conveys to AEE an undivided 50% interest in the
BSO Reserved Override.


The following real and personal property interests are collectively referred to
as the “Assets”:


1.           The leasehold estates created by the oil and gas leases described
in Exhibit A (the “Leases”), insofar and only insofar as the Leases cover and
relate to the lands described in Exhibit A (the “Lands”); and
 
2.           Copies of all files, records and data relating to the properties
and interests described above (the “Records”);
 
AEE reserves and excepts from the provisions of this Assignment the AEE Reserved
Override, which shall not be part of the Assets.
 
BSO reserves and excepts from the provisions of this Assignment the BSO Reserved
Override, which shall not be part of the Assets.
 
FXP reserves and excepts from the provisions of this Assignment the following,
which shall not be part of the Assets: (i) the FXP Reserved Override; and (ii)
any Leases being assigned by FXP insofar and only insofar as they relate to
depths from the surface of the earth to the stratigraphic equivalent of 3,332
feet below the surface of the earth as found in the 27-W5 Well (API
25-035-05388), located in Section 11 of T. 32 N., R. 6 W., 6th P.M.
 
“AEE Reserved Override” means a Reserved Override reserved by AEE from the
Leases set forth in Part 1 of Exhibit “A”.
 
 
B-1

--------------------------------------------------------------------------------

 
 
“BSO Reserved Override” means a Reserved Override reserved by BSO from the
Leases set forth in Part 2 of Exhibit “A”.
 
“FXP Reserved Override” means a Reserved Override reserved by FXP from the
Leases set forth in Part 3 of Exhibit “A”.
 
“Reserved Override” means an overriding royalty interest, reserved on the
Effective Date, in all oil, gas and related hydrocarbons produced, saved and
sold from the Lands under and pursuant to the Leases equal to the difference
between 20% and the Existing Burdens with respect to all oil, gas and related
hydrocarbons produced saved and sold from all depths under and pursuant to the
Leases, and if the Existing Burdens equal or exceed 20%, such Reserved Override
shall be zero; provided that (i) if the interest of a Party in the leasehold
estate created by any Lease is less than the entire leasehold estate in any
tract (or formation or zone) of Land covered by said Lease, then the Reserved
Override in that tract (or formation or zone) of Land shall be reduced in the
proportion that the interest of such Party in that leasehold estate bears to the
entire leasehold estate; (ii) if any Lease does not cover the entire oil and gas
mineral fee estate in and under any tract (or formation or zone) of Land that it
purports to cover, then the Reserved Override in that tract (or formation or
zone) of Land shall be reduced in the proportion that the interest in the oil
and gas mineral fee estate therein covered by said Lease bears to the entire and
undivided oil and gas mineral fee estate therein; (iii) the Reserved Override
shall be treated, computed, calculated and paid or delivered to the reserving
Party in a same manner and under the same terms and conditions as the royalties
reserved to the lessors under the Leases; and (iv) the Parties shall have the
right and power at any time and from time to time to pool or unitize the Leases
and the Lands, or any portion thereof, with other leases and land into voluntary
units or into units established by any governmental authority having
jurisdiction; and, if the Leases or the Lands, or any portion thereof, are so
pooled or unitized, then the Reserved Override insofar as it relates to said
Leases and said Lands shall be reduced in the proportion that the acreage
burdened by said Reserved Override bears to the total acreage included within
the pooled or unitized area.
 
“Existing Burdens” means all existing and valid non-cost bearing burdens in
effect as of the Effective Time affecting the Leases including the landowner’s
or lessor’s royalty, overriding royalties, net profits interests, production
payments, and any other charges or existing non-cost bearing burdens of a
similar nature applicable thereto, but excluding the AEE Reserved Override, the
BSO Reserved Override and the FXP Reserved Override.
 
TO HAVE AND TO HOLD (i) the Assets unto each assignee Party and its successors
and assigns forever; (ii) an undivided 50% of the AEE Reserved Override to BSO
and its successors and assigns forever; and (iii) an undivided 50% of the BSO
Reserved Override to AEE and its successors and assigns forever.
 
This Assignment is made subject to the following terms and conditions:
 
 
B-2

--------------------------------------------------------------------------------

 

(A)              Each Party, for itself and its successors and assigns,
represents, warrants and agrees to and with each other Party, its successors and
assigns, that the Assets delivered by it pursuant to this Assignment are free
and clear of all liens, encumbrances, burdens and defects of title arising by,
through or under the assigning Party, but not otherwise, and the assigning Party
and its successors and assigns shall warrant and forever defend the title of
each other Party and its successors and assigns to the Assets delivered by the
assigning Party against all persons claiming or to claim an interest therein by,
through or under the assigning Party, but not otherwise.
 
(B)              To the extent permitted by law, each Assignee shall be
subrogated to each Assignor’s rights in and to representations, warranties and
covenants given with respect to the Assets such Assignor is assigning.  Each
Assignor hereby grants and transfers to each Assignee, its successors and
assigns, to the extent so transferable, the benefit of and the right to enforce
the covenants, representations and warranties, if any, that such Assignor is
entitled to enforce with respect to the Assets assigned by such Assignor.
 
(C)              Separate assignments of the interests assigned by this
Assignment may be executed on officially approved forms by each Party, in
sufficient counterparts to satisfy applicable statutory and regulatory
requirements.  Those assignments shall be deemed to contain all of the
exceptions, reservations, warranties, rights, titles, powers and privileges set
forth herein as fully as though they were set forth in each such
assignment.  The interests conveyed by such separate assignments are the same,
and not in addition to, the interests conveyed herein.
 
(D)              The provisions hereof shall be binding upon the Parties, their
respective heirs, legal representatives, successors and assigns, and shall be
deemed to be covenants running with the above described lands and leasehold
estate.
 
(E)              This Assignment may be executed in several counterparts and all
of such counterparts together shall constitute one and the same instrument.
 
[Signature Pages Follow]

 

 
B-3

--------------------------------------------------------------------------------

 

EXECUTED on the dates contained in the acknowledgments of this Assignment, to be
effective for all purposes as of the Effective Time.
 
American Eagle Energy Inc.
   
By:
   
Name:
   
Title:
       
Big Sky Operating LLC
   
By:
   
Name:
   
Title:
       
FX Producing Company, Inc.
   
By:
   
Name:
   
Title:
   

 
 
B-4

--------------------------------------------------------------------------------

 
 

ACKNOWLEDGMENTS


STATE OF
 
 )
   
 )
ss.
COUNTY OF
 
 )
 



The foregoing instrument was acknowledged before me this _____ day of April,
2011, by ____________________ as ____________________ of American Eagle Energy
Inc., a Nevada corporation.
 
Witness my hand and official seal.
 
My commission expires:
       
Notary Public
Name: 
 
Address: 
      



(Seal, if any)
 
STATE OF
 
 )
   
 )
ss.
COUNTY OF
 
 )
 



The foregoing instrument was acknowledged before me this _____ day of April,
2011, by ____________________ as ____________________ of Big Sky Operating LLC,
a Montana limited liability company.
 
Witness my hand and official seal.
 
My commission expires:
       
Notary Public
Name: 
 
Address: 
     



(Seal, if any)
 
 
B-5

--------------------------------------------------------------------------------

 
 
STATE OF
 
)
   
)
ss.
COUNTY OF
 
)
 



The foregoing instrument was acknowledged before me this _____ day of April,
2011, by ____________________ as ____________________ of FX Producing Company,
Inc., a Nevada corporation.
 
Witness my hand and official seal.
 
My commission expires:
       
Notary Public
Name: 
 
Address: 
     

 
(Seal, if any)
 
 
B-6

--------------------------------------------------------------------------------

 

EXHIBIT “A”
LEASES AND LANDS


Part 1: AEE Leases


Part 2: BSO Leases


Part 3: FXP Leases
 
 
B-7

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OPERATING AGREEMENT
 
 
C-1

--------------------------------------------------------------------------------

 

SCHEDULE I
 

Represented Interests
 
Part 1: AEE Leases


Part 2: BSO Leases


Part 3: FXP Leases


Part 4: Americana Leases
 
 
Schedule I-1

--------------------------------------------------------------------------------

 

SCHEDULE II


Material Contracts


1.           That certain Lease Acquisition Agreement, dated as of January 31,
2011, among Americana Exploration LLC, American Eagle, Inc. and Big Sky
Operating LLC.


2.           That certain Area of Mutual Interest Agreement, dated as of January
31, 2011, among Americana Exploration LLC, American Eagle, Inc. and Big Sky
Operating LLC.
 
 
Schedule II-1

--------------------------------------------------------------------------------

 

SCHEDULE III
 

Closing Amounts; Wire Instructions
 

Part 1: Closing Amounts


a.
AEE to BSO:
  $ 58,786.31  
b.
AEE to FXP:
  $ 174,472.00  
c.
BSO to AEE:
  $ 45,331.83  
d.
BSO to FXP:
  $ 174,472.00  
e.
FXP to AEE:
  $ 643,143.83  
f.
FXP to BSO
  $ 58,786.31  



Part 2: Wire Instructions


AEE:
Beneficiary Bank:
Western Security Bank
2812 First Avenue North
Billings, Montana  59101
ABA #292970854


For the Benefit of:
American Eagle Energy Inc.
27 North 27th Street, Suite 21G
Billings, Montana  59101
Account #7211024291


BSO:
Beneficiary Bank:
Bank of America
8025 Winchester Road
Memphis, Tennessee  38125
ABA #026009593


For the Benefit of:
Big Sky Operating, LLC
P.O. Box 1336
Olive Branch, Mississippi  38654
Account #4440 0226 3605

 
Schedule III-1

--------------------------------------------------------------------------------

 
 

FXP:
Beneficiary Bank:
First State Bank of Shelby
320 Main Street
Shelby, Montana  59474
ABA #092902271


For the Benefit of:
FX Drilling Co., Inc.
FBO: FX Producing Co., Inc.
P.O. Box 449
Shelby, Montana  59474
Account #255020
 
 
Schedule III-2

--------------------------------------------------------------------------------

 
